Exhibit 10.10
 
INTERNATIONAL COAL GROUP, INC.
AMENDED AND RESTATED
2005 EQUITY AND PERFORMANCE INCENTIVE PLAN
RESTRICTED SHARE AGREEMENT
 
Name of Grantee:
   
Date of Grant:
   
Number of Restricted Shares:
   



 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.
 
INTERNATIONAL COAL GROUP, INC.
         
Name:
   
Title:
         
Grantee:
         



 
THIS AGREEMENT SHALL BE VOID IF IT HAS NOT BEEN EXECUTED AND RETURNED TO THE
COMPANY WITHIN 30 DAYS AFTER THE DATE OF GRANT.
 


 
 
 

--------------------------------------------------------------------------------

 
INTERNATIONAL COAL GROUP, INC.
AMENDED AND RESTATED
2005 EQUITY AND PERFORMANCE INCENTIVE PLAN
RESTRICTED SHARE AGREEMENT
 
This AGREEMENT (the "Agreement") is made as of the date of grant on the cover
page hereof (the "Date of Grant") by and between International Coal Group, Inc.,
a Delaware corporation (the "Company"), and the individual named on the cover
page hereto (the "Grantee").
 
1. Grant of Restricted Shares.  Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Company's Amended and
Restated 2005 Equity and Performance Incentive Plan (the "Plan"), the Company
hereby grants to the Grantee as of the Date of Grant the right to receive the
number of shares of the Company's Common Stock, $0.01 par value per share, shown
on the cover page hereof (the "Common Shares").
 
2. Rights of Grantee.  The Common Shares subject to this grant shall be fully
paid and nonassessable and shall be represented by a certificate or certificates
registered in Grantee's name and endorsed with an appropriate legend referring
to the restrictions hereinafter set forth.  Grantee shall have all the rights of
a shareholder with respect to such shares, including the right to vote the
shares and receive all dividends paid thereon, provided that such shares, and
any additional shares that Grantee may become entitled to receive by virtue of a
share dividend, a merger or reorganization in which the Company is the surviving
corporation or any other change in the capital structure of the Company, shall
be subject to the restrictions hereinafter set forth.
 
3. Restrictions on Transfer of Common Shares.  The Common Shares subject to this
grant may not be assigned, exchanged, pledged, sold, transferred or otherwise
disposed of by Grantee, except to the Company, until the Common Shares have
become nonforfeitable in accordance with Section 4; provided, however, that
Grantee's rights with respect to such Common Shares may be transferred by will
or pursuant to the laws of descent and distribution.  Any purported transfer in
violation of the provisions of this Section 3 shall be null and void, and the
purported transferee shall obtain no rights with respect to such shares.
 
4. Vesting of Common Shares.
 
(a) Subject to the terms and conditions of Sections 4(b), 4(c) and 5 hereof,
Grantee's right to receive the Common Shares covered by this Agreement shall
become nonforfeitable to the extent of one-fourth of the Common Shares covered
by this Agreement as of [April 30, 20__], and an additional one-fourth thereof
shall become nonforfeitable on each of [April 30, 20__, April 30, 20__ and April
30, 20__] if the Grantee shall have been in the continuous employ of the Company
or a Subsidiary through such applicable date.  For purposes of this agreement,
the continuous employment of Grantee with the Company or a Subsidiary shall not
be deemed to have been interrupted, and Grantee shall not be deemed to have
ceased to be an employee of the Company or a Subsidiary, by reason of the
transfer of his employment among the Company and its Subsidiaries.
 
(b) Notwithstanding the provisions of Section 4(a) hereof, Grantee's right to
receive the Common Shares covered by this Agreement shall become nonforfeitable
if Grantee should die or become permanently disabled while in the employ of the
Company or any Subsidiary.  For purposes of this Agreement, “permanently
disabled” shall mean that Grantee has qualified for disability benefits under a
disability plan or program of the Company or, in the absence of a disability
plan or program of the Company, under a government-sponsored disability program.
 
 

--------------------------------------------------------------------------------

 
(c) Notwithstanding the provisions of Section 4(a) hereof, Grantee's right to
receive the Common Shares covered by this Agreement shall become nonforfeitable
upon any Change of Control (as defined in the Plan) that shall occur while
Grantee is an employee of the Company or a Subsidiary.
 
5. Forfeiture of Awards.  Grantee's right to receive the Common Shares covered
by this Agreement that are then forfeitable shall be forfeited automatically and
without further notice on the date that Grantee ceases to be an employee of the
Company or a Subsidiary prior to [April 30, 20__][last applicable vesting date
in Section 4(a)] for any reason other than as described in Section 4(b).
 
6. Retention of Certificates.  During the period in which the restrictions on
transfer and risk of forfeiture provided in Sections 4 and 5 above are in
effect, the certificates representing the Common Shares covered by this grant
shall be retained by the Company, together with the accompanying stock power
signed by Grantee and endorsed in blank.
 
7. Compliance with Law.  The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement if the
issuance thereof would result in violation of any such law.
 
8. No Employment Contract.  Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company, nor limit or affect in any manner the right of the Company to terminate
the employment or adjust the compensation of the Grantee.
 
9. Lock-Up Agreement.  The Grantee agrees that, if requested by the Company in
connection with an initial public offering, the Grantee will not sell, offer for
sale, or otherwise dispose of the Common Shares for such period of time as is
determined by the Board, provided that at least of the majority of the Company's
directors and officers who hold Common Shares at such time are similarly bound.
 
10. Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
 
 

--------------------------------------------------------------------------------

 
11. Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan.  In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.  Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan.  The
Board acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with this grant of Common Shares.  Any
amendment to the Plan shall be deemed to be an amendment to this Agreement to
the extent that the amendment is applicable hereto; provided, however, that no
amendment shall adversely affect the rights of the Grantee under this Agreement
without the Grantee's consent.
 
12. Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives, and assigns of the Grantee, and the successors and assigns of
the Company.
 
13. Governing Law.  The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware.
 
14. Notices.  Any notice to the Company provided for herein shall be in writing
to the Company, marked Attention:  President, and any notice to the Grantee
shall be addressed to the Grantee at his or her address on file with the
Company.  Any written notice required to be given to the Company shall be deemed
to be duly given only when actually received by the Company.
 
END OF AGREEMENT


